DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on May 24th, 2022 for application no. 17/189,666 filed on March 2nd, 2021. Claims 1-4 and 6-20 are pending. In the present amendment, claims 1, 6, 8-9, 13, 15 and 19 are amended, and claim 5 is canceled.

Response to Arguments
The Applicant's arguments filed May 24th, 2022 are in response to the Office Action mailed March 2nd, 2022 and the interview conducted on May 23rd, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 1, 8, 15 and 19, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, 15 and 19, none of the prior art discloses or renders obvious a differential having the combination of features recited in claims 1, 8, 15 and 19.
Regarding Claims 1 and 8, the closest prior art of Schmidt (US 8,678,971) discloses a differential comprising radially offset first and second ball ramps (Fig. 3, 129, 129’), but fails to disclose “wherein the first ball ramp and the second ball ramp are axially offset”, and there is no motivation to modify the first and second ball ramps taught by Schimdt absent impermissible hindsight.
Regarding Claim 15, the closest prior art of Schmidt (US 8,678,971) discloses a differential comprising first and second ball ramps (Fig. 3, 129, 129’), but fails to disclose “a second ball ramp inside the carrier configured to actuate the main clutch when the pilot clutch is acted on”, and there is no motivation to relocate the second ball ramp taught by Schmidt absent impermissible hindsight.
Regarding Claim 19, the closest prior art of Schmidt (US 8,678,971) discloses a differential comprising first and second ball ramps (Fig. 3, 129, 129’), but fails to disclose “actuating a second ball ramp inside the carrier via the pilot clutch”, and there is no motivation to relocate the second ball ramp taught by Schmidt absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659